Citation Nr: 1424532	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  94-00 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the evaluation for the Veteran's thoracolumbar spine disorder (degenerative disc disease with curvature and disc degeneration of the thoracolumbar spine and ankylosing spondylitis) was improperly reduced from 40 percent to 20 percent disabling.

2.  Entitlement to service connection for residuals of a cervical spine injury.

3.  Entitlement to service connection for residuals of a tailbone injury.

4.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to October 1988 and from October 1990 to May 1991, with additional periods of qualifying active service in the Reserves.

These matters come to the Board of Veterans' Appeals (Board) on appeal from prior rating decisions of the Department of Veterans Affairs (VA) Regional Offices in Des Moines, Iowa, and Lincoln, Nebraska.  

Notably, the Veteran's claims for service connection for residuals of cervical spine and tailbone injuries have been pending since May 7, 1991, and were previously remanded by the Board in March 1996.  Regrettably, the Veteran's claims file was later misplaced and, as such, his claims remained unadjudicated for many years.  

In October 1993, the Veteran testified at a hearing at the RO conducted by a Veterans Law Judge (VLJ).  As discussed at the May 2014 hearing before the undersigned VLJ, the VLJ who conducted the October 1993 hearing is no longer employed by the Board and the May 2014 hearing satisfied the Veteran's request for a Board hearing.  Accordingly, the Board will proceed with the consideration of his case.

Following a May 2014 hearing before the undersigned VLJ, the Board now finds that the evidence of record is sufficient to finally render a decision on the above service-connection claims, as well as on the rating reduction issue.  Conversely, further development is required with respect to the Veteran's sleep apnea claim.  Accordingly, that issue is addressed in the REMAND portion of the decision below and REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine evaluation was reduced from 40 percent to 20 percent disabling based upon an August 2009 VA examination that did not contain findings sufficient to show the disability had improved.

2.  The evidence of record is at least in equipoise as to whether the Veteran has residuals of a cervical spine injury that are etiologically related to the March 1989 motor vehicle accident that occurred during a period of qualifying active service.  

3.  The evidence of record is at least in equipoise as to whether the Veteran has current residuals of a tailbone injury that are etiologically related to the March 1989 motor vehicle accident that occurred during a period of qualifying active service.  


CONCLUSIONS OF LAW

1.  The June 2010 rating decision reducing the Veteran's rating for his service-connected thoracolumbar spine disorder from 40 percent disabling to 20 percent disabling was improper and restoration of the 40 percent evaluation is therefore warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.344 (2013).

2.  The criteria for service connection for residuals of a cervical spine injury have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2013).

3.  The criteria for service connection for residuals of a tailbone injury have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board restores the Veteran's 40 percent rating for a thoracolumbar spine disorder, which represents a complete allowance as to that issue.  See Board Hearing Tr. at 14 (confirming that Veteran would be satisfied with the restoration of his 40 percent thoracolumbar spine disability rating).  In addition, the Board grants service connection for residuals of cervical spine and tailbone injuries, and remands the issue of service connection for sleep apnea.  As those outcomes are all fully favorable to the Veteran, no further discussion of VA's duties to notify and assist is required.  

II.  Merits of the Appeal

Propriety of Rating Reduction

The Veteran contends that the AOJ erred in reducing his thoracolumbar spine rating from 40 percent to 20 percent disabling, and that restoration of the higher evaluation is thus in order.   

At the outset of its discussion, the Board recognizes that the Veteran's 40 percent rating was in effect from March 29, 2006, to August 31, 2010, a period of less than five years.  As such, the specific protocols for reducing protected ratings are inapplicable to his claim.  See 38 C.F.R. § 3.344(a), (b) (directing that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction of a disability rating that has been in effect for five or more years); see also Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  

Instead, the Veteran's claim is governed by 38 C.F.R. § 3.344(c), which applies to disabilities that are likely to improve (i.e., those with ratings in effect for five years or less).  In such instances, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, before implementing such a reduction, it is still necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in the service-connected disability has actually occurred and that such improvement actually reflects an improvement in the claimant's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344(c).

Additionally, as is pertinent to this appeal, when a re-examination is scheduled in connection with a proposed rating reduction and a claimant fails to report:

VA shall issue a pretermination notice advising the payee that payment for the disability or disabilities for which the reexamination was scheduled will be discontinued . . .  Such notice shall also include the prospective date of discontinuance or reduction, the reason therefor and a statement of the claimant's procedural and appellate rights.  The claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination or to present evidence that payment for the disability or disabilities for which the reexamination was scheduled should not be discontinued or reduced

38 C.F.R. § 3.655(c). 

In determining whether a reduction was proper, the Board must focus upon evidence available to the AOJ at the time the reduction was effectuated, although post-reduction evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such ex post facto evidence may not be used to justify an improper reduction.

In this case, the Veteran's thoracolumbar spine disorder was initially rated as 10 percent disabling, effective May 7, 1991, and was later assigned a 40 percent evaluation, effective March 29, 2006.  The basis for the increased rating was a May 2006 VA examination in which the Veteran was found to exhibit forward flexion of the thoracolumbar spine that was limited to 30 degrees, with pain throughout all ranges of motion.  Such limitation of motion satisfied the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. §  §4.71a, Diagnostic Codes 5237-5243 (effective September 26, 2003).  

Thereafter, the Veteran reported a "marked increase" in his thoracolumbar spine disorder.  He also contended that this service-connected disability had caused or aggravated additional disorders of the back, hips, and knees for which separate awards of VA benefits were warranted.  Consequently, the Veteran was afforded another VA joints examination in August 2009.  At that time, he was assessed with forward flexion of the thoracolumbar spine to 45 degrees, which represented an improvement over the previous examination results.  However, while the Veteran again complained of pain throughout all ranges of motion, the examining VA clinician made no specific findings as to functional loss due to pain, as contemplated by 38 C.F.R. § 4.40, or functional loss due to weakness, fatigability, incoordination or pain on movement, as set forth under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Nor did that examiner express any functional loss in terms of additional degrees of limited motion of the thoracolumbar spine, i.e., the extent of his pain-free motion if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).   Moreover, while the August 2009 VA examiner noted that he was "unaware" of any "incapacitating episodes" requiring hospitalization or physician-prescribed bed rest, it is unclear from his report whether he elicited a history from the Veteran regarding such thoracolumbar spine manifestations, which are contemplated by the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, 38 C.F.R. §  §4.71a, Diagnostic Code 5243.  

Based upon the August 2009 VA examination report, the AOJ issued a January 2010 rating decision proposing to reduce the Veteran's thoracolumbar spine rating from 40 percent to 20 percent disabling.  Thereafter, he appeared for hearing before the AOJ in which he essentially challenged the measurement of forward flexion contained in the August 2009 VA examination report, as well as that report's lack of findings responsive to the DeLuca factors.  See April 2010 AOJ Hearing Tr.  Moreover, the Veteran has since contended, in testimony before the Board, that the August 2009 VA examiner never asked him about his history of incapacitating episodes of thoracolumbar pain.  See Board Hearing Tr. at 13.  The Veteran has further testified that he does experience such incapacitating episodes "at least once a month."  Id.  As such, the Veteran has essentially argued that the August 2009 VA examination report did not fully account for the severity of his thoracolumbar spine disorder and, thus, was an inadequate basis upon which to reduce his evaluation for that service-connected disability.

Tellingly, the deficiencies contained in the August 2009 report were tacitly acknowledged by the AOJ, which deferred reducing the Veteran's thoracolumbar disability rating until he could undergo another VA spine examination.  Although the Veteran did not report for that follow-up VA examination, scheduled for May 2010, the record contains no mention of whether he was afforded the specific notice required in cases involving the termination and reduction of "running awards" of disability VA compensation, set forth in 38 C.F.R. § 3.655(c).  Instead, it appears that, following the Veteran's failure to appear for that scheduled re-examination, the AOJ simply issued a June 2010 rating decision implementing its proposed rating reduction without affording him the due process required in advance of such an adverse determination.  

The Board finds that, given the inadequacies in the August 2009 VA examination, it was not a sufficient evidentiary basis to show material and sustained improvement of the Veteran's thoracolumbar spine disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, in view of lack of corrective development on the part of the AOJ prior to reducing the Veteran's thoracolumbar spine rating, such action was improper and his previously assigned 40 percent evaluation for that service-connected disability should be restored.

Service Connection

In addition to challenging the propriety of his thoracolumbar spine rating reduction, the Veteran seeks VA compensation benefits for residuals of cervical spine and tailbone injuries.  In essence, he contends that those conditions had their onset during the same March 1989 in-service motor vehicle accident (MVA) in which he injured his thoracolumbar spine and therefore also warrant service connection.  See Board Hearing Tr. at 3.  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

While mindful that service connection may also be established on a secondary or a presumptive basis, the Board finds that such alternate theories of entitlement need not be explored here because the evidence of record is sufficient to grant direct service connection for the Veteran's cervical spine and tailbone injury residuals.  

Specifically, the record reflects that the Veteran has been diagnosed with degenerative changes of both the cervical spine and coccyx.  As such, the threshold element for direct service connection, set forth in Hickson, has been met with respect to both issues.  The second Hickson element has likewise been satisfied as the Veteran's service treatment records are replete with clinical findings pertaining to the injuries he sustained during the March 1989 MVA, which occurred during a period of qualifying active service.  As such, his claims turn on whether a nexus exists between his current disabilities and that documented in-service injuries.  As to this third and final Hickson element, the record is significant for an October 1991 written statement from a private chiropractor who treated the Veteran for his "severe" neck and lower back injuries arising from the in-service MVA.  See October 25, 1991, Correspondence from M.P. Hagen, D.C.  Notably, that statement makes clear that the Veteran's "severe reversal curve of the cervical vertebrae" and thoracolumbar "disc angulation" represent "permanent" injuries.  Id.  

While rendered more than 20 years ago, the above finding of a trained clinician with first-hand knowledge of the Veteran's pertinent medical history clearly establishes that his in-service injury has resulted in permanent disability to his cervical spine for which VA compensation benefits are warranted.  Moreover, as noted in the Introduction, the Veteran's appeal as to that issue has been pending since May 7, 1991, and, thus, the October 1991 nexus opinion must be considered as contemporaneous medical evidence in support of that claim.

Furthermore, the Board considers it significant that, at every available opportunity throughout the long pendency of this appeal, the Veteran has consistently complained of recurrent neck and tailbone pain arising from his in-service MVA.  He is competent to report such symptoms, which are capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Moreover, the Board considers his contentions credible as they are both internally consistent and in line with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Accordingly, the Board finds that the favorable opinion from the private chiropractor, in tandem with the Veteran's own competent and credible account of neck and tailbone pain and related symptoms persisting since his line-of-duty injury, are sufficient to establish a direct nexus between his current cervical spine and tailbone injury residuals and his qualifying active service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Accordingly, the Board resolves any reasonable doubt in the Veteran's favor and finds that he is entitled to service connection for his those disabilities.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Restoration of a 40 percent rating for degenerative disc disease with curvature and disc degeneration of the thoracolumbar spine and ankylosing spondylitis is granted, subject to the law and regulations governing payment of monetary benefits.

Service connection for residuals of a cervical spine injury is granted, subject to the law and regulations governing payment of monetary benefits.

Service connection for residuals of a tailbone injury is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

With respect to the final issue on appeal, the Veteran has testified that his treating rheumatologist told him that his service-connected thoracolumbar spine disorder was not only responsible for a restrictive lung condition, for which VA compensation benefits have been established, but was also productive of sleep apnea, for which such benefits are presently sought.  See Board Hearing Tr. at 8.

The Veteran is certainly competent to report what his treating provider told him in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, as that clinician's opinion is not specifically documented in the record, the Board is unable to determine its underlying rationale or to otherwise assess its competency, credibility and weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  It follows that the Board is unable to reach the merits of the Veteran's sleep apnea claim based upon the evidence presented and that a VA examination and etiological opinion are therefore necessary to decide that issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, to ensure that the disability at issue is accurately reflected in the record, efforts should be made on remand to obtain all VA treatment records generated since February 20, 2014 (the date of the most recent records added to the Veteran's Virtual VA efolder).  38 C.F.R. § 3.159(c)(2) (2013).  Reasonable efforts should likewise be undertaken to obtain any other documentation relevant to the Veteran's sleep apnea, including any medical records from the "fee-based rheumatologist" identified in connection with that issue.  See Hearing Tr. at 8.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file, either physically or electronically, all records of VA treatment dated since February 20, 2014.  If no such records are available, document their unavailability in the claims file and notify the Veteran and his representative accordingly. 

2.  After eliciting any necessary authorization, obtain all outstanding medical records from any private medical providers that have treated the Veteran for obstructive sleep apnea, or related symptoms, to expressly include the "fee-based rheumatologist" that he identified his recent hearing.

3.  Invite the Veteran to submit any additional clinical or lay evidence, which lies within his own possession or is obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed, of the nature and etiology of his currently diagnosed sleep apnea, to include the onset of his sleep symptoms.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

4.  After completing the above development to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his currently diagnosed obstructive sleep apnea.  

Both the paper claims file and all pertinent records contained in Virtual VA and the Veterans Benefits Management System (VBMS) should be made available to and reviewed by the VA examiner.  All appropriate tests and studies should be conducted.  All findings and conclusions should be set forth in a legible report.  

The VA examiner should expressly respond to the following questions:

i)  Is it at least as likely as not that the Veteran's obstructive sleep apnea was either (a) caused by, or (b) aggravated by his service-connected restrictive lung disorder? 
 
ii)  Is it at least as likely as not that the Veteran's obstructive sleep apnea was either (a) caused by, or (b) aggravated by his service-connected thoracolumbar spine disorder? 

iii)  Is at least as likely as not that the Veteran's obstructive sleep apnea was either (a) caused by, or (b) aggravated by the other joint disorders (residuals of cervical spine and tailbone injuries) for which service connection has now been granted? 
 
iv)  Is at least as likely as not that the Veteran's obstructive sleep apnea  had its onset in, or is otherwise related to any aspect of his qualifying active service? 

In making these determinations, the VA examiner should expressly address the Veteran's account of having been told by his treating rheumatologist that his service-connected thoracolumbar spine disorder was causally related to both his restrictive lung condition and sleep apnea.  See Board Hearing Tr. at 8.  In addition, the examiner should address and reconcile all other lay and clinical evidence pertinent to the Veteran's sleep apnea claim, including any evidence obtained pursuant to this remand. 

5.  After undertaking any additional development necessary to comply with the terms of this remand, readjudicate the Veteran's sleep apnea claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


